Citation Nr: 0733425	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bunions with 
plantar fasciitis, right foot, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for bunions with 
plantar fasciitis, left foot, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The veteran's bunions with plantar fasciitis, right foot, 
are not manifested by severe foot injuries.

2.  The veteran's bunions with plantar fasciitis, left foot, 
are not manifested by severe foot injuries.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bunions with plantar fasciitis, right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5279, 5284 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for bunions with plantar fasciitis, left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
2001 and 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in their possession.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for 
increased ratings, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Background

At an August 2002 VA examination, the veteran complained of 
painful bilateral bunions as well as plantar fasciitis.  She 
was not currently using any arch supports or heel cups.  She 
did have her right bunion removed in 2001 in Fort Campbell, 
Kentucky.  She continued to complain of tenderness over her 
incision as well as tenderness over the bunion on the left 
foot.  

Examination of the feet showed an anteromedial incision 
measuring approximately 3 centimeters overlying her first 
metatarsophalangeal joint on her right foot.  This scar was 
well maintained and was slightly hypopigmented compared to 
the surrounding skin.  There was no erythema or edema.  She 
did have some tenderness to palpation directly over the scar.  
She also had some tenderness to palpation at the distal 
insertion of the plantar fascia rather than the proximal 
insertion, which was more common.  She had a slight pes 
planus deformity, but this easily corrected with toe rise.  
She had a normal varus-valgus angulation of her os calcis.  
She had no other tenderness to palpation about her foot.  She 
had no skin changes on her foot, and she had normal pulses.  

The left foot showed slight hallux valgus deformity, one 
which the examiner recommended operative intervention.  She 
had tenderness to palpation over the bunion as well as at the 
distal insertion of plantar fascia.  She had no skin changes, 
normal pulses, normal sensation, and normal strength.

VA medical records indicate that the veteran underwent a 
bunionectomy of the right foot in October 2003.  

At her November 2004 Travel Board hearing, the veteran 
testified that she had surgery in 2003 and had a screw put in 
to straighten her foot and her second toe did not sit flat, 
but her doctor stated he did not want to mess with it because 
that was still under her joints and she now was having 
numbness.  She stated she was receiving cortisone shots for 
the pain. 

VA medical records show that the veteran underwent a 
bunionectomy on the left foot in April 2005.

A VA Medical Center note dated April 2005 indicated the 
veteran underwent major foot surgery in April 2005 and would 
be on convalescent leave until July 22, 2005.  

An August 2005 VA podiatry note stated that the veteran's 
bilateral foot bunions with plantar fasciitis involved the 
muscles, ligaments, and joint structures of both feet.  The 
podiatrist indicated the disability caused weakened foot 
movement, excess fatigue, and increased foot incoordination.  
He rated the weakened foot movement and excess fatigability 
as severe and incoordination as moderate.  It was noted that 
the weakness, fatigability, and incoordination would cause 
the veteran to seek a civilian job that did not require long 
periods of standing and was mostly a sit down type job.  It 
was noted that pain was visibly manifested on movement of the 
first metatarsal phalangeal joints, the subtalar joint and 
the midtarsal joint bilaterally.  Due to the excess pronation 
that went uncontrolled for so long, the podiatrist noted, the 
foot supinators had undergone some degree of atrophy as well 
as the lateral skin fold over the lateral tarsal area.  The 
medial skin over the first metatarsal heads had been 
stretched due to bilateral bunion deformities and there was a 
mild degree of resorption of normal skin and skin atrophy.  

The podiatrist noted the veteran had congenital pes planus 
and excessive pronation which was not addressed with 
functional orthotics made to a neutral, non-weight bearing 
foot casts while in service.  Thus, she developed bilateral 
bunions and chronic plantar fasciitis due to the excessive 
pronation causing the plantar fascia to be continually 
stretched at its attachment to the calcaneal tuberosity and 
the medial column to be continually loaded abnormally.  It 
was noted that the veteran underwent two bunionectomies of 
the right foot and one on the left and she had residual 
limitation of motion at the first metatarsal phalangeal 
joints due to the development of the service related 
bilateral bunions.  The veteran's chronic first metatarsal 
phalangeal joint pain and plantar calcaneal tuberosity pain 
bilaterally was noted to cause moderately severe pain with 
prolonged weight bearing and ambulation.  

At a September 2005 VA examination, the veteran reported 
bilateral bunions that appeared in 1991 or 1992.  She stated 
she also had curvatures of her toes secondary to the boot 
wear.  She complained of pain, weakness, and limited use of 
her feet.  She stated she had one injection into her feet 
with good relief, short term.  She had two surgeries on her 
right and one surgery on her left foot.  The two on her right 
consisted of bunionectomies but she still had persistent 
pain.  The surgery on her left foot was in April 2005 and it 
was still healing and was unsure of the recent surgery.  She 
testified she had physical therapy for approximately ten 
years without improvement.  She took sulindac that provided 
mild pain relief.  She denied any assistive devices.

The veteran described periodic sharp shooting pains with 
paresthesias and some numbness on her right toe along the 
incisional site.  She did report weakness and fatigability to 
her feet.  Both standing and walking increased the pain.  She 
indicated it has affected her activities of daily living and 
her recreational activities in that she could not bear weight 
on her feet for prolonged periods of time.  

The examination of the feet revealed no corns, calluses, or 
edema.  Her toes and toenails appeared normal bilaterally.  
Her pulses were patent bilaterally.  There was restriction of 
motion and pain on motion to extension of the bilateral great 
toes.  There was bilateral great toe, metatarsophalangeal 
joint, and plantar fascial tenderness.  The examiner noted 
plantar fascia tenderness was medially along the plantar 
surface but was most likely related to her bilaterally 
metatarsophalangeal joint pain and not fascial pain.  She did 
have abnormal weight bearing in that she bore the majority of 
her weight along the lateral portions of her feet.  Her foot 
posture on standing revealed mild bilateral loss of arches.  
The examiner noted that when she walked she maintained weight 
off her bilateral metatarsophalangeal joints due to the pain.  
There was no tenderness to Achilles manipulation.  

The examiner noted that the veteran's foot disabilities also 
involved the muscle and joint structure.  The examiner 
indicated the veteran should be able to perform employment in 
a civilian occupation only if her job entailed non-weight 
bearing activities such as desk work.  Pain was noted as 
visibly manifested on movement of the joints but there was no 
muscle atrophy present.  The examiner noted the veteran had 
post-surgical issues with involvement of the right great toe 
joints.  

Criteria and analysis

The veteran was originally granted service connection and 
granted a 10 percent disability evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  A temporary total disability 
rating (100 percent) was granted for the right foot on April 
19, 2001 and October 8, 2003; and for the left foot on April 
22, 2005 and July 14, 2006.  

By a rating decision dated August 2006, the RO increased the 
veteran's evaluation for her bunions with plantar fasciitis 
of the right and left feet and granted a 20 percent 
evaluation for each under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, effective October 10, 2000 and November 6, 2001.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2006).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain. 
 DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Diagnostic Code 5284 applies to foot injuries, other. 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 
assigns a 20 percent evaluation for a moderately severe foot 
injury; and a 30 percent evaluation for a severe foot injury.  
Id.  The Board notes that words such as "severe" and 
"moderate" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2006).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

After a careful review of the evidence of record the Board 
finds that the evidence is against a grant for an evaluation 
in excess of 20 percent for either foot.  The August  2005 VA 
podiatry progress note indicated the veteran's chronic first 
metatarsal phalangeal joint pain and plantar calcaneal 
tuberosity pain bilaterally caused moderately severe pain 
with prolonged weight bearing and ambulation.  

In addition, the September 2005 VA examiner noted no corns, 
calluses, or edema; toes and toenails appeared normal 
bilaterally; pulses were patent bilaterally; there was 
restriction of motion and pain on motion to extension of the 
bilateral great toes; there was bilateral great toe, 
metatarsophalangeal joint, and plantar fascial tenderness.  
The examiner noted plantar fascia tenderness was medially 
along the plantar surface but was most likely related to her 
bilaterally metatarsophalangeal joint pain and not fascial 
pain.  Her foot posture on standing revealed mild bilateral 
loss of arches.  The examiner noted that when she walked she 
maintained weight off her bilateral metatarsophalangeal 
joints due to the pain.  There was no tenderness to Achilles 
manipulation.  

There is no medical evidence on file showing the presence of 
more severe symptomatology which would warrant a 30 percent 
disability evaluation under Diagnostic Code 5284.  In 
addition, the record contains no medical findings which would 
result in an increased rating in excess of 20 percent under 
any other diagnostic criteria for the feet.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

There was no additional functional impairment on repeated 
use, during flare-ups, or due to incoordination or weakness 
which would serve to classify the disability of the feet as 
severe.  When viewed as a whole, the limitation of motion, 
muscle weakness, pain and foot anomalies experienced by the 
veteran more closely approximates moderately severe 
impairment, as represented by the current 20 percent 
evaluation, than severe.

A preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent for the 
veteran's bilateral foot disability and the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b).

The Board observes that the veteran has been assigned a total 
rating based on individual unemployability effective November 
16, 2001.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bunions with plantar fasciitis, right foot is denied.

Entitlement to an evaluation in excess of 20 percent for 
bunions with plantar fasciitis, left foot is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


